Citation Nr: 0914080	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
degenerative arthritis of the lumbar spine. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of gunshot wound to the right side of 
chest with hemothorax and retained foreign body. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision.  

This matter was previously before the Board in April 2007, at 
which time the Board remanded the case for further 
development.  The case is now returned to the Board for 
appellate review.

The issues of entitlement to a disability rating in excess of 
10 percent for residuals of gunshot wound to the right side 
of chest with hemothorax and retained foreign body, and a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied service connection for degenerative 
arthritis of the lumbar spine in March 2000; the Chairman of 
the Board has not ordered reconsideration of that decision.

2.  Evidence received since the March 2000 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for degenerative arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The March 2000 Board decision that denied service 
connection for degenerative arthritis of the lumbar spine is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for 
degenerative arthritis of the lumbar spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004 and May 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In May 
2007, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection for 
degenerative arthritis of the lumbar spine.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the May 2007 
notice letter included the criteria for reopening the 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
degenerative arthritis of the lumbar spine that was found 
insufficient in the previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

In March 2000, the Board denied service connection for 
degenerative arthritis of the lumbar spine.  The March 2000 
decision is final, and the Chairman of the Board has not 
ordered reconsideration of that decision.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
It is observed that 38 C.F.R. § 3.156(a), pertaining to new 
and material evidence, was revised effective August 29, 2001.  
Such amendments expressly apply only to claims filed on or 
after that date.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  As the Veteran's claim to reopen here was submitted 
in September 2000, prior to the effective date of the 
amendment, the Board is deciding this appeal under the prior 
version of the regulation, which reads as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records, and VA examinations.  
In denying the claim, the Board found that the Veteran did 
not have degenerative arthritis of the lumbar spine in 
service and the currently diagnosed degenerative arthritis of 
the lumbar spine was not related to service or any of the 
spine complaints and diagnoses therein.  

Evidence received since the last final decision in March 2000 
for the claim of service connection for degenerative 
arthritis of the lumbar spine includes VA and private 
treatment records, showing diagnoses of and treatment for 
degenerative arthritis of the lumbar spine.  Significantly, 
none of the new evidence shows that the Veteran's 
degenerative arthritis of the lumbar spine was related to 
service.  Accordingly, the additional evidence received since 
the last final prior denial of service connection for 
degenerative arthritis of the lumbar spine is cumulative and 
redundant of evidence already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim for service 
connection, therefore, cannot be reopened on the basis of 
such additional evidence.  38 C.F.R. § 3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran indicating that his 
current back disability is related to service.  As a 
layperson, he is without ostensible medical expertise and is 
not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  In any case, the fact that the 
Veteran was seen for his spine in service is not in dispute 
as service treatment records, which were already of record at 
the time of the last final decision, reflect that he was 
diagnosed with low back strain and chronic low back pain. 

Although the Veteran has submitted new evidence that was not 
before the Board in March 2000, such evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence associating the diagnosed 
degenerative arthritis of the lumbar spine disability to 
service.  Thus, the claim for service connection for a 
degenerative arthritis of the lumbar spine is not reopened, 
and the benefit remains denied.  


ORDER

New and material evidence not having been received, the 
Veteran's request to reopen his claim of entitlement to 
service connection for degenerative arthritis of the lumbar 
spine is denied. 


REMAND

Initially the Board notes that during the pendency of this 
appeal, the Court issued a decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) pertinent to increased rating 
claims.  According to that decision, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  A letter complying with the requirements set 
forth above should be should be sent to the Veteran for his 
claim for a rating in excess of 10 percent for residuals of 
gunshot wound to the right side of chest with hemothorax and 
retained foreign body.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

A July 2004 VA respiratory examination report noted mild 
chronic obstructive pulmonary disease (COPD).  Additionally, 
a June 2008 VA pulmonary function test report noted that 
there was no obstructive lung defect indicated by the forced 
expiratory volume in one second (FEV1) / forced vital 
capacity (FVC) ratio and since pulmonary capillary blood 
volume (VC) was 64 percent of predicated, an additional 
restrictive lung defect could not be excluded by spirometry 
alone.  FVC  changed by 7 percent, FEV1 changed by 16 
percent, and Forced expiratory flow rate (FEF) 25-75 changed 
by 21 percent.  The examiner noted that this was interpreted 
as a significant response to bronchodilator.  Service 
treatment records noted that the Veteran's gunshot wound 
resulted in hemothorax.  On remand, the Veteran should be 
afforded another VA examination to determine the current 
level of his service connected disability, to include whether 
the Veteran has any secondary manifestations of his residuals 
of gunshot wound to the right side of chest with hemothorax 
and retained foreign body which should be rated separately 
under the appropriate Diagnostic Code provisions for rating 
respiratory disabilities.  In so doing, consideration should 
be given to whether any such manifestations found on 
examination are the result of any non-service connected 
disability (i.e. COPD).

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU, the Board finds that this claim is inextricably 
intertwined with the claim being remanded herein, as the 
resolution of that claim might have bearing upon the claim 
for a TDIU.  The appropriate remedy where a pending claim is 
inextricably intertwined with claims currently on appeal is 
to defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran 
with a notice letter that:

*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected residuals of 
gunshot wound to the right side of 
chest with hemothorax and retained 
foreign body;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected residuals of 
gunshot wound to the right side of 
chest with hemothorax and retained 
foreign body and the effect that 
worsening has on his employment and 
daily life;  
*	provides him with the appropriate 
Diagnostic Code for rating service-
connected residuals of gunshot wound 
to the right side of chest with 
hemothorax and retained foreign body; 
and
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate musculoskeletal and 
respiratory VA examination to determine 
the precise nature and severity of his 
service-connected residuals of gunshot 
wound to the right side of chest with 
hemothorax and retained foreign body.  Any 
residual musculoskeletal and respiratory 
manifestations of the disability must be 
identified if found on examination.  The 
claims file and a copy of this Remand must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating both musculoskeletal 
and respiratory disabilities should be 
reported in detail.  All necessary tests 
and studies are to be performed, including 
pulmonary function tests.  It is essential 
that the pulmonary function study contain 
the full range of results necessary to 
rate the disability under the diagnostic 
criteria (FEV-1, FVC, FEV- 1/FVC, DLCO 
(SB), maximum exercise capacity, maximum 
oxygen consumption with cardio-respiratory 
limitation).  The presence or absence of 
cor pulmonale, pulmonary hypertension, or 
outpatient oxygen therapy should be 
documented.  

The examiner should specifically determine 
whether any current respiratory 
manifestations found on examination are 
residuals of the gunshot wound to the 
right side of chest with hemothorax and 
retained foreign body as opposed to any 
non-service connected disability (i.e. 
COPD).  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should also specifically provide 
an opinion as to the impact of the 
Veteran's service-connected disorder on 
his ability to obtain or maintain 
employment.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims for a disability rating 
in excess of 10 percent for residuals of 
gunshot wound to the right side of chest 
with hemothorax and retained foreign body 
and for a TDIU.  In so doing, the RO/AMC 
must determine whether the Veteran's 
residuals of gunshot wound to the right 
side of chest with hemothorax and retained 
foreign body should be separately rated 
for muscle injuries, as well as, for any 
related respiratory disabilities.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


